Title: First Conversation of August 8–12 with George Beckwith, [8–12 August 1790]
From: Hamilton, Alexander,Beckwith, George
To: 


[New York, August 8–12, 1790]

… Supposed 7. I have mentioned Your application with all the circumstances attending it; there will be no sort of difficulty in Your seeing Mr. Mc.Gillivray whenever you please; General Knox, at whose house he resides, is apprized of it, and will introduce You to him. I cannot think it probable, that any of the attempts to sound Your ideas or dispositions during our negotiations with the Creeks have originated with our Government; it is a mode of acting so very different from that which we should have taken, if any suspicions had existed relative to You personally or to Your government.
I have already mentioned my wish, that when matters shall be brought to a point, and a serious discussion take place between Great Britain and us, pains may be taken to guard against any jealousies in the manner of it; we are a new people, which may occasion a coyness; some of us possibly may entertain doubts of your wanting to mark a superiority, and such an idea may give a turn to the whole negotiation.
